Citation Nr: 0513660	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an initial increased evaluation for 
degenerative disc disease and osteoarthritis, lumbosacral 
spine, currently rated as 40 percent disabling.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1942 to May 1945, 
from December 1950 to December 1960.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.

Service connection is also in effect for status post left-
inguinal hernia repair, for which a noncompensable rating is 
assigned.

In a rating action in April 2003, the RO granted service 
connection for degenerative disc disease and osteoarthritis 
of the lumbosacral spine, with an evaluation of 10 percent, 
effective August 12, 2002.

During the course of the current appeal, the RO increased the 
rating assigned for the veteran's back disorder from 10 to 
20, and then from 20 to 40 percent, all from August 12, 2002.  
The rating assigned for the veteran's back is not the 
maximum, and thus that issue remains on appeal.  AB v. Brown, 
5 Vet, App. 35 (1993).  

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  
Because of the nature of, and the bases cited below for,  the 
action taken herein, this will be unnecessary.

During the course of the current appeal, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
for which a 30 percent rating was assigned.  

The RO also recently granted service connection for chronic 
radiculopathy affecting the right and left lower extremities 
associated with degenerative disc disease and osteoarthritis 
of the lumbosacral spine, each rated as 10 percent disabling, 
effective June 29, 2004.  The veteran does not have service 
connection for bilateral knee disability to include 
arthritis.  The veteran's combined rating (including the 
bilateral factor) is 70 percent disabling.

Any issue relating to the propriety of the ratings assigned 
for the newly service connected bilateral lower extremities 
radiculopathy has not been perfected on appeal and is not 
part of the current appellate review.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issue. 

2.  The veteran's measurable lumbosacral spine limitations 
are generally no more than moderate to severe in degree with 
pain on motion and resultant functional impairment that is 
reasonably shown to result in severe impairment but no more 
than that without ankylosis; radiculopathy is rated 
separately. 

3.  Alternatively, as delineated in the new regulations, and 
documented by both the veteran and his physician, the veteran 
is required to take to his bed (or alternatively, his 
recliner) because of his lumbosacral problems with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months during which time he is 
under a physician's care. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease and osteoarthritis, lumbosacral 
spine, are not met under the old regulations.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71, Diagnostic Code 5292, 5293, 
5295 (2002). 

2.  The criteria for an evaluation of 60 percent for 
degenerative disc disease and osteoarthritis, lumbosacral 
spine, are met under the new regulations which were effective 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Code 5292, 5293, 5295 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  Additional records are 
undoubtedly available somewhere, although the veteran has 
indicated that he is unaware of additional records which may 
be feasibly available at present.  However, additional 
examinations have been undertaken, and the Board finds no 
need to delay the case further by further development.  With 
regard to the appellate issue, the Board finds that adequate 
safeguards have been implemented as to protect the veteran's 
due process rights and that to proceed with a decision in 
this issue at the present time does not, in any way, work to 
prejudice him.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background

Prior evaluations and clinical records are in the file for 
comparative purposes.

Private X-ray evaluations of the thoracolumbar spine in 
August 2002 reflect that the veteran had intact pedicles with 
normal interpediculate distances.  No gross evidence of 
fracture, erosion or destruction was seen.  He had 
osteophytic changes along the articulating margins of the 
thoracolumbar spine.  On the lateral view, he had preserved 
heights of the vertebral bodies, intervertebral disc spaces, 
thoracic kyphosis and lumbar lordosis.  He had no evidence of 
anterior or posterior listhesis.  Pertinent diagnosis was 
spondylosis of the thoracolumbar spine.

On VA examination in April 2003, the veteran said he was 
being seen by an orthopedic surgeon for his back problems.  
He had constant back pain with episodes of flare-ups every 
morning and lasting about 30 minutes, aggravated by weight 
bearing.  He remained bedridden during flare-ups.  He was not 
taking medications but had previously been maintained on 
morphine.  He used a cane to walk and could do so about 500 
meters with comfort.  He was unable to sit for prolonged 
periods of more than 1/2 hour before the pain was so aggravated 
that he had to move.  He had no bowel or bladder 
incontinence. 

The examiner noted ranges of motion of the lumbosacral spine 
on forward flexion was 0 degrees during a flare-up, with 0-20 
degrees with pain; active motion was 0-50 degrees and passive 
was 0-60 degrees (normal being 90 degrees).  Backward 
extension was 0 degrees during a flare-up, with 0-10 degrees 
measured with pain.  Active and passive backward extension 
was 0-20 degrees (normal being 30 degrees).  On lateral 
flexion, he had 0 degrees on flare-ups, 0-15 degrees on pain, 
with active motion 0-25 degrees and passive at 0-25 degrees 
(normal being 35 degrees); rotation was to 0 degrees on 
flare-u-ps, with 0-20 degrees on pain, active motion was 0-25 
degrees with passive motion of 0-30 degrees (30 degrees being 
normal).  Back examination was positive for limitation of 
motion and spasm. 

On VA examination in November 2003, the examiner noted normal 
ranges of motions to be as follows:

Forward flexion	0-20 degrees
Extension		0-30 degrees
Lateral flexion	0-10 degrees
Lateral rotation	0-45 degrees

The veteran's measurements were forward flexion, passive, 0-
50 degrees, and active 0-40 degrees with pain of 0-20 
degrees, 0 degrees on flare-ups and on repetition, 0-40 
degrees (said to be severe); extension of 0-20 degrees on 
passive and active motion, with 0-15 with pain, 0 degrees on 
flare-ups and 0-15 degrees on repetition (said to be 
moderate); lateral flexion was 0-20 degrees, passive; 0-15 
degrees, active, with 0-10 degrees on pain, 0 degrees on 
flare-ups, and 0-10 degrees repetition on both sides; 
rotation was 0-45 degrees on passive and active motion, 0-20 
degrees on pain, 0 degrees on flare-ups and 0-20 degrees with 
repetition on both sides.  All four of these last motions 
were said to be severely restricted.

X-rays showed mild osteoporosis.  The L-4/L-5 disc space was 
narrowed with minimal sclerosis of its opposing end plates.   
The neural canal at that level was narrowed due to the 
presence of posterior osteophytes.  There was a vacuum 
phenomenon at L-3/L-4 and L-4/L-5 disc spaces.  X-rays were 
negative for spondylolisthesis or spondylolysis.  Vertebral 
height was maintained.  There were spurs at the anterolateral 
margins of the lumbar spine.  The facet joins of L-4/L-5 on 
the left side and L-5/S-1 on both sides were narrowed and 
sclerosed.  
 
Statements are of record from one or both Drs. I., dated in 
July and December 2003, to the effect that the veteran had 
been seen since August 2002.  He had been given topical and 
oral nonsteroidal medication.  Physical therapy and a 
magnetic resonance imaging (MRI) were strongly recommended.  
He had been seen for moderate to severe osteoarthritis of the 
spine.  On re-examination, he still complained of back pain 
despite medication.  Limitation of movement was observed, and 
the veteran said that he had trouble performing simple daily 
tasks such as walking, sitting down, getting up from bed, 
etc.  He also had degenerative changes in his knees.  

A hand written, undated statement, is of record from GB-I, 
M.D, inquiring as to whether evaluations showed that the 
veteran had "unfavorable ankylosis" of the thoracolumbar 
spine, and other questions.

On VA examination in June 2004, the examiner made similar 
findings as to range of motion as identified above.  
Diagnosis was degenerative changes of the lumbosacral spine 
with discospondylosis at L-4/L-5 and chronic bilateral L-5/S-
1 radiculopathy in acute exacerbation.  The examiner 
specifically opined there was no clinical finding of 
ankylosis on physical examination or X-rays. 
 
A statement relating to neurological studies is of record 
from OLR, M.D., dated in June 2004, and attached to specific 
readings.  The findings were consistent with a chronic and 
bilateral L-5/S-1 radiculopathy in acute exacerbation.

Another statement was received from Dr. I in August 2004 to 
the effect that the veteran was being treated for severe 
osteoarthritis of the spine and both knees.  This condition 
persisted despite medications resulting in moderate to severe 
disabilities to include difficulty in articulation due to 
pain and joint stiffness and both knee joints and back.  

The veteran later clarified that he is required to have 
increasing and depressing bedrest.  As an alternative, he 
states that he has now started using his reclining chair for 
the same purposes rather than the flat bed.


Analysis

The veteran's record is now sufficient to provide a sound 
evidentiary basis for assessing his current disability 
picture.  The aggregate findings of the recent private and VA 
examinations and clinical records, and the veteran's own 
responses, provide an ample delineation of which symptoms are 
attributable to his service-connected disability as to permit 
equitable resolution of the claim now pending.
  
In this case, prior to the enactment of new regulations, a 40 
percent rating, which is now in effect, was assignable under 
Code 5292 when limitation of motion was severe.  Under 5293, 
a 40 percent rating required severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating however required an 
intervertebral disc syndrome which was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
No other applicable ratings are available which would permit 
an evaluation in excess of 40 percent.

In the veteran's case, under the old criteria, he clearly met 
the criteria for 40 percent under these alternative 
provisions, but he did not have the necessary pronounced 
impairment, associated ankylosis, lack of relief, or other 
neurological impairment as required for an evaluation in 
excess of 40 percent.

However, the pertinent regulations were recently changed.  
Now, intervertebral disc syndrome is ratable either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

In the veteran's case, he still does not fulfill the overall 
mandates of a 60 percent rating using the latter formula, 
i.e., both specific orthopedic and neurological components.   
He has separate service connection and ratings for bilateral 
lower extremity radiculopathy, which are not issues on 
appeal. 

However, pursuant to regulations that went into effect 
September 23, 2002, there is now an alternative way to 
fulfill the requirements for a 60 percent rating and that is 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

Associated regulatory notes delineate what constitutes an 
incapacitating episode to include bed rest prescribed by a 
physician and treatment by a physician.  He has clarified 
this in his most recent communications of record.  The Board 
certainly understands that as a point of personal preference, 
he opts for a recliner in lieu of the bed itself whenever 
possible.  This is a viable alternative and is comparable, in 
the veteran's case, as specifically pointed out, to the 
requirement, confirmed by his treating physician, that he 
requires bed rest as often as once monthly with each episode 
lasting for up to a week at a time.  He was also noted to 
receive ongoing care for his back problems and takes various 
pain medications as well as other therapies when required.  

Accordingly, the Board finds that resolving doubt in his 
favor, under the new criteria, the veteran is entitled to a 
60 percent rating for his low back disorder with spondylosis 
from the date the regulation became effective, September 23, 
2002.

Otherwise, the evidence does not reflect that other than as 
contemplated under schedular criteria, his low back disorder 
does not require the application of extraschedular criteria 
under 38 C.F.R. § 3.321(b).


ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease and osteoarthritis, lumbosacral spine, under the old 
regulations is denied.

An evaluation of 60 percent for degenerative disc disease and 
osteoarthritis, lumbosacral spine, under the new regulations 
is allowed, subject to the regulatory provisions relating to 
the payment of monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


